UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: ý Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the quarterly reporting period January 1, 2014 to March 31, 2014. Date of Report (Date of earliest event reported): May 14, 2014 GARRISON RESIDENTIAL ACQUISITIONS II LLC (Exact name of securitizer as specified in its charter) (Commission File Number of Securitizer) (Central Index Key Number of Securitizer) Julian Weldon, (212) 372-9500 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule15Ga-1(c)(1)  Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule15Ga-1(c)(2)(i) ý Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule15Ga-1(c)(2)(ii)  SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 14, 2014 GARRISON RESIDENTIAL ACQUISITIONS II LLC (Securitizer) By: /s/ Julian Weldon Name: Julian Weldon Title: Secretary
